Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 1 of 15 Page ID #:141



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10

 11   BRUCE MOORHEAD                              CASE NO.: 2:19-CV-10659 JFW (Ex)
                                                  (Los Angeles Superior Court Case No.:
 12                       Plaintiff,              19STCV40385)
 13   v.                                          STIPULATED PROTECTIVE ORDER
 14   LOWE’S HOME CENTERS, LLC,                   [Assigned to the Hon. John F. Walter; District
      and DOES 1 To 10                            Judge; Hon. Charles F. Eick, Magistrate Judge]
 15
                          Defendants.
 16

 17        1. A. PURPOSES AND LIMITATIONS
 18          Discovery in this action is likely to involve production of confidential,
 19   proprietary, or private information for which special protection from public disclosure
 20   and from use for any purpose other than prosecuting this litigation may be warranted.
 21   The parties agree that discovery in this action may yield documents and information
 22   of a sensitive and confidential nature, including but not limited to, Plaintiff’s medical
 23   records, Defendant’s proprietary policies and procedures, personnel files of present
 24   and former employees, store surveillance videos, and other confidential information
 25   that may be subject to discovery in the proceedings in this matter but which should not
 26   be made available to the public generally (the “Confidential Documents”).
 27   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 28   following Stipulated Protective Order. The parties acknowledge that this Order does
                                                -1-
                                   STIPULATED PROTECTIVE ORDER
                                                          MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 2 of 15 Page ID #:142



  1   not confer blanket protections on all disclosures or responses to discovery and that the
  2   protection it affords from public disclosure and use extends only to the limited
  3   information or items that are entitled to confidential treatment under the applicable
  4   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
  5   that this Stipulated Protective Order does not entitle them to file confidential
  6   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  7   followed and the standards that will be applied when a party seeks permission from
  8   the court to file material under seal.
  9         B. GOOD CAUSE STATEMENT
 10         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
 11   Court, upon a showing of good cause may “issue an order to protect a party from
 12   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
 13   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
 14   Documents contain proprietary and confidential trade secret information relating to
 15   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
 16   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
 17   independent economic value from maintaining the confidentiality of the policies and
 18   procedures set forth in these Confidential Documents.
 19         Defendant is a retailer in the home improvement industry and has conducted
 20   business in California since 1998.       The home improvement retail industry is very
 21   competitive. As a result of years of investing time and money in research and
 22   investigation, Defendant developed the policies contained in the Confidential
 23   Documents for the purposes of maintaining the security and accessibility of its
 24   merchandise, providing quality customer service, and ensuring the safety of its
 25   employees and customers. These policies and procedures, as memorialized in the
 26   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
 27   used for the purposes of maintaining safety at its stores and creating efficient and
 28   organized work environments for its employees. As a result, Defendant is able to
                                                -2-
                                   STIPULATED PROTECTIVE ORDER
                                                         MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                    Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 3 of 15 Page ID #:143



  1   minimize the waste of any resources, which is a key factor in generating profitability
  2   for its business.
  3         Defendant derives economic value from maintaining the secrecy of its
  4   Confidential Documents. If disclosed to the public, the trade secret information
  5   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
  6   operations and could potentially be used by competitors as a means to compete for its
  7   customers, interfere with its business plans and thereby gain unfair business
  8   advantages. If Defendant’s safety protocol were revealed to the general public, it
  9   would hinder Defendant’s ability to effectively resolve and minimize liability claims,
 10   and its goal of protecting its customers and employees from theft and other crimes.
 11   Unrestricted or unprotected disclosure of such information would result in prejudice
 12   or harm to Defendant by revealing Lowe’s competitive confidential information,
 13   which has been developed at the expense of Lowe’s and which represents valuable
 14   tangible and intangible assets. Accordingly, the parties respectfully submit that there
 15   is good cause for the entry of this Protective Order.
 16      2. DEFINITIONS
 17         2.1    Action: this pending federal lawsuit.
 18         2.2     Challenging Party: a Party or Non-Party that challenges the designation
 19   of information or items under this Order.
 20         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 21   it is generated, stored or maintained) or tangible things that qualify for protection under
 22   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 23   Statement.
 24         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 25   support staff).
 26         2.5 Designating Party: a Party or Non-Party that designates information or
 27   items that it produces in        disclosures or in       responses to        discovery       as
 28   “CONFIDENTIAL.”
                                                -3-
                                   STIPULATED PROTECTIVE ORDER
                                                           MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                      Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 4 of 15 Page ID #:144



  1         2.6 Disclosure or Discovery Material: all items or information, regardless of
  2   the medium or manner in which it is generated, stored, or maintained (including,
  3   among other things, testimony, transcripts, and tangible things), that are produced or
  4   generated in disclosures or responses to discovery in this matter.
  5         2.7 Expert: a person with specialized knowledge or experience in a matter
  6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  7   an expert witness or as a consultant in this Action.
  8         2.8 House Counsel: attorneys who are employees of a party to this Action.
  9   House Counsel does not include Outside Counsel of Record or any other outside
 10   counsel.
 11         2.9     Non-Party: any natural person, partnership, corporation, association, or
 12   other legal entity not named as a Party to this action.
 13         2.10 Outside Counsel of Record: attorneys who are not employees of a
 14   party to this Action but are retained to represent or advise a party to this Action and
 15   have appeared in this Action on behalf of that party or are affiliated with a law firm
 16   which has appeared on behalf of that party, and includes support staff.
 17         2.11 Party: any party to this Action, including all of its officers, directors,
 18   employees, consultants, retained experts, and Outside Counsel of Record (and their
 19   support staffs).
 20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 21   Discovery Material in this Action.
 22         2.13 Professional Vendors: persons or entities that provide litigation support
 23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 24   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 25   their employees and subcontractors.
 26         2.14 Protected Material:       any Disclosure or Discovery Material that is
 27   designated as “CONFIDENTIAL.”
 28         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                               -4-
                                  STIPULATED PROTECTIVE ORDER
                                                         MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                    Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 5 of 15 Page ID #:145



  1   from a Producing Party.
  2      3. SCOPE
  3      The protections conferred by this Stipulation and Order cover not only Protected
  4   Material (as defined above), but also (1) any information copied or extracted from
  5   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  6   Material; and (3) any testimony, conversations, or presentations by Parties or their
  7   Counsel that might reveal Protected Material.
  8      Any use of Protected Material at trial shall be governed by the orders of the trial
  9   judge. This Order does not govern the use of Protected Material at trial.
 10      4. DURATION
 11      Even after final disposition of this litigation, the confidentiality obligations
 12   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 13   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 14   the later of (1) dismissal of all claims and defenses in this Action, with or without
 15   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 16   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 17   for filing any motions or applications for extension of time pursuant to applicable law.
 18      5. DESIGNATING PROTECTED MATERIAL
 19         5.1 Exercise of Restraint and Care in Designating Material for Protection.
 20      Each Party or Non-Party that designates information or items for protection under
 21   this Order must take care to limit any such designation to specific material that
 22   qualifies under the appropriate standards. The Designating Party must designate for
 23   protection only those parts of material, documents, items, or oral or written
 24   communications that qualify so that other portions of the material, documents, items,
 25   or communications for which protection is not warranted are not swept unjustifiably
 26   within the ambit of this Order.
 27         Mass, indiscriminate, or routinized designations are prohibited. Designations
 28   that are shown to be clearly unjustified or that have been made for an improper purpose
                                               -5-
                                  STIPULATED PROTECTIVE ORDER
                                                          MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 6 of 15 Page ID #:146



  1   (e.g., to unnecessarily encumber the case development process or to impose
  2   unnecessary expenses and burdens on other parties) may expose the Designating Party
  3   to sanctions.
  4         If it comes to a Designating Party’s attention that information or items that it
  5   designated for protection do not qualify for protection, that Designating Party must
  6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  7         5.2 Manner and Timing of Designations. Except as otherwise provided in this
  8   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
  9   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 10   Order must be clearly so designated before the material is disclosed or produced.
 11         Designation in conformity with this Order requires:
 12             (a) for information in documentary form (e.g., paper or electronic
 13   documents, but excluding transcripts of depositions or other pretrial or trial
 14   proceedings), that the Producing Party affix at a minimum, the legend
 15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 16   contains protected material. If only a portion or portions of the material on a page
 17   qualifies for protection, the Producing Party also must clearly identify the protected
 18   portion(s) (e.g., by making appropriate markings in the margins).
 19         A Party or Non-Party that makes original documents available for inspection
 20   need not designate them for protection until after the inspecting Party has indicated
 21   which documents it would like copied and produced. During the inspection and before
 22   the designation, all of the material made available for inspection shall be deemed
 23   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 24   copied and produced, the Producing Party must determine which documents, or
 25   portions thereof, qualify for protection under this Order. Then, before producing the
 26   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 27   to each page that contains Protected Material. If only a portion or portions of the
 28   material on a page qualifies tor protection, the Producing Party also must clearly
                                               -6-
                                  STIPULATED PROTECTIVE ORDER
                                                         MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                    Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 7 of 15 Page ID #:147



  1   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
  2              (b) for testimony given in depositions that the Designating Party identify
  3   the Disclosure or Discovery Material on the record, before the close of the deposition
  4   all protected testimony.
  5              (c) for information produced in some form other than documentary and for
  6   any other tangible items, that the Producing Party affix in a prominent place on the
  7   exterior of the container or containers in which the information is stored the legend
  8   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  9   protection, the Producing Party, to the extent practicable, shall identify the protected
 10   portion(s).
 11           5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 12   to designate qualified information or items does not, standing alone, waive the
 13   Designating Party’s right to secure protection under this Order for such material. Upon
 14   timely correction of a designation, the Receiving Party must make reasonable efforts
 15   to assure that the material is treated in accordance with the provisions of this Order.
 16         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 17           6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
 18   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 19           6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 20   process under Local Rule 37.1 et seq.
 21           6.3 The burden of persuasion in any such challenge proceeding shall be on the
 22   Designating Party. Frivolous challenges, and those made for an improper purpose
 23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 25   or withdrawn the confidentiality designation, all parties shall continue to afford the
 26   material in question the level of protection to which it is entitled under the Producing
 27   Party’s designation until the Court rules on the challenge.
 28   ///
                                                -7-
                                   STIPULATED PROTECTIVE ORDER
                                                          MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 8 of 15 Page ID #:148



  1      7. ACCESS TO AND USE OF PROTECTED MATERIAL
  2         7.1 Basic Principles. A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with this
  4   Action only for prosecuting, defending, or attempting to settle this Action. Such
  5   Protected Material may be disclosed only to the categories of persons and under the
  6   conditions described in this Order. When the Action has been terminated, Receiving
  7   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  8         Protected Material must be stored and maintained by a Receiving Party location
  9   and in a secure manner that ensures that access is limited to the persons authorized
 10   under this Order.
 11         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 12   ordered by the court or permitted in writing by the Designating Party, a Receiving
 13   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 14                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 15   well as employees of said Outside Counsel of Record to whom it is reasonably
 16   necessary to disclose the information for this Action;
 17                (b) the officers, directors, and employees (including House Counsel) of
 18   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 19                (c) Experts (as defined in this Order) of the Receiving Party to whom
 20   disclosure is reasonably necessary for this Action and who have signed the
 21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22                (d) the court and its personnel;
 23                (e) court reporters and their staff;
 24                (f) professional jury or trial consultants, mock jurors, and Professional
 25   Vendors to whom disclosure is reasonably necessary for this Action and who have
 26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27                (g) the author or recipient of a document containing the information or a
 28   custodian or other person who otherwise possessed or knew the information;
                                               -8-
                                  STIPULATED PROTECTIVE ORDER
                                                          MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 9 of 15 Page ID #:149



  1                (h) during their depositions, witnesses, and attorneys for witnesses, in
  2   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  3   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
  4   will not be permitted to keep any confidential information unless they sign the
  5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
  6   by the Designating Party or ordered by the court. Pages of transcribed deposition
  7   testimony or exhibits to depositions that reveal Protected Material may be separately
  8   bound by the court reporter and may not be disclosed to anyone except as permitted
  9   under this Stipulated Protective Order; and
 10                (i) any mediator or settlement officer, and their supporting personnel,
 11   mutually agreed upon by any of the parties engaged in settlement discussions.
 12      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 13   IN OTHER LITIGATION
 14         If a Party is served with a subpoena or a court order issued in other litigation
 15   that compels disclosure of any information or items designated in this Action as
 16   “CONFIDENTIAL,” that Party must:
 17         (a) promptly notify in writing the Designating Party. Such notification
 18      shall include a copy of the subpoena or court order;
 19         (b) promptly notify in writing the party who caused the subpoena or order
 20   to issue in the other litigation that some or all of the material covered by the subpoena
 21   or order is subject to this Protective Order. Such notification shall include a copy of
 22   this Stipulated Protective Order; and
 23         (c) cooperate with respect to all reasonable procedures sought to be pursued by
 24   the Designating Party whose Protected Material may be affected.
 25         If the Designating Party timely seeks a protective order, the Party served with
 26   the subpoena or court order shall not produce any information designated in this action
 27   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 28   or order issued, unless the Party has obtained the Designating Party’s permission. The
                                               -9-
                                  STIPULATED PROTECTIVE ORDER
                                                         MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                    Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 10 of 15 Page ID #:150



  1   Designating Party shall bear the burden and expense of seeking protection in that court
  2   of its confidential material and nothing in these provisions should be construed as
  3   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  4   directive from another court.
  5       9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  6   PRODUCED IN THIS LITIGATION
  7         (a)    The terms of this Order are applicable to information produced by a Non-
  8   Party in this Action and designated as “CONFIDENTIAL.” Such information
  9   produced by Non-Parties in connection with this litigation is protected by the remedies
 10   and relief provided by this Order. Nothing in these provisions should be construed as
 11   prohibiting a Non-Party from seeking additional protections.
 12         (b) In the event that a Party is required, by a valid discovery request, to produce
 13   a Non-Party’s confidential information in its possession, and the Party is subject to an
 14   agreement with the Non-Party not to produce the Non-Party’s confidential
 15   information, then the Party shall:
 16                (1) promptly notify in writing the Requesting Party and the Non-Party
 17   that some or all of the information requested is subject to a confidentiality agreement
 18   with a Non-Party;
 19                (2) promptly provide the Non-Party with a copy of the Stipulated
 20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 21   specific description of the information requested; and
 22                (3) make the information requested available for inspection by the
 23   Non-Party, if requested.
 24          (c)   If the Non-Party fails to seek a protective order from this court within 14
 25   days of receiving the notice and accompanying information, the Receiving Party may
 26   produce the Non-Party’s confidential information responsive to the discovery request.
 27   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 28   any information in its possession or control that is subject to the confidentiality
                                              - 10 -
                                  STIPULATED PROTECTIVE ORDER
                                                         MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                    Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 11 of 15 Page ID #:151



  1   agreement with the Non-Party before a determination by the court. Absent a court
  2   order to the contrary, the Non-Party shall bear the burden and expense of seeking
  3   protection in this court of its Protected Material.
  4      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  6   Protected Material to any person or in any circumstance not authorized under this
  7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 10   persons to whom unauthorized disclosures were made of all the terms of this Order,
 11   and (d) request such person or persons to execute the “Acknowledgment and
 12   Agreement to Be Bound” that is attached hereto as Exhibit A.
 13      11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 14   PROTECTED MATERIAL
 15         When a Producing Party gives notice to Receiving Parties that certain
 16   inadvertently produced material is subject to a claim of privilege or other protection,
 17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 19   may be established in an e-discovery order that provides for production without prior
 20   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 21   parties reach an agreement on the effect of disclosure of a communication or
 22   information covered by the attorney-client privilege or work product protection, the
 23   parties may incorporate their agreement in the stipulated protective order submitted to
 24   the court.
 25      12. MISCELLANEOUS
 26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 27   person to seek its modification by the Court in the future.
 28         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                               - 11 -
                                   STIPULATED PROTECTIVE ORDER
                                                            MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                       Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 12 of 15 Page ID #:152



  1   Protective Order no Party waives any right it otherwise would have to object to
  2   disclosing or producing any information or item on any ground not addressed in this
  3   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  4   ground to use in evidence of any of the material covered by this Protective Order.
  5         12.3 Filing Protected Material. Before any materials produced in discovery,
  6   answers to interrogatories, responses to requests for admissions, depositions
  7   transcripts, or other documents which are designated as Confidential are filed with the
  8   Court for any purpose, the party seeking to file such material must file an Application
  9   for Leave to File Under Seal in compliance with Civil Local Rule 79-5.2.2.
 10      13. FINAL DISPOSITION
 11         After the final disposition of this Action, as defined in paragraph 4, within 60
 12   days of a written request by the Designating Party, each Receiving Party must return
 13   all Protected Material to the Producing Party or destroy such material. As used in this
 14   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 15   summaries, and any other format reproducing or capturing any of the Protected
 16   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 17   must submit a written certification to the Producing Party (and, if not the same person
 18   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 19   category, where appropriate) all the Protected Material that was returned or destroyed
 20   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
 21   compilations, summaries or any other format reproducing or capturing any of the
 22   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 23   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 24   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 25   attorney work product, and consultant and expert work product, even if such materials
 26   contain Protected Material. Any such archival copies that contain or constitute
 27   Protected Material remain subject to this Protective Order as set forth in Section 4
 28   (DURATION).
                                              - 12 -
                                  STIPULATED PROTECTIVE ORDER
                                                          MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 13 of 15 Page ID #:153



  1          14. Any violation of this Order may be punished by any and all appropriate
  2   measures including, without limitation, contempt proceedings and/or monetary
  3   sanctions.
  4          15. The Parties and all signatories to the Acknowledgment attached hereto as
  5   Exhibit A agree to be bound by the Stipulated Protective Order pending its approval
  6   and entry by the Court. It is the Parties’ intent to be bound by the terms of this
  7   Stipulated Protective Order pending its entry so as to allow for immediate production
  8   of Protected Material under the terms herein.
  9

 10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 11

 12                                                              THE MANDELL LAW FIRM
 13
       Dated: 4/22/2020                                 By:       /s/Aslin Tutuyan
 14                                                              Aslin Tutuyan
 15
                                                                 Attorneys for Plaintiff,
                                                                 Bruce Moorhead
 16

 17
                                                                   THARPE & HOWELL, LLP
 18
       Dated: 4/22/2020                                 By:       /s/Stephanie Forman
 19
                                                                 Stephanie Forman
 20                                                              Attorneys for Defendant,
                                                                 Lowe’s Home Centers, LLC
 21

 22   Stephanie Forman, the filer of this document, attests that all other signatories listed above, and
      on whose behalf this filing is submitted, concur in the filing’s content and have authorized the
 23   filing, pursuant to L.R. 5-4.3.4(a)(2)(i).
 24
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 25

 26
               4/23/20
      DATED: ___________________                   ____________________________________
                                                         /S/ CHARLES F. EICK
 27
                                                          HON. CHARLES F. EICK
 28
                                                          United States Magistrate Judge
                                                  - 13 -
                                      STIPULATED PROTECTIVE ORDER
                                                               MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                          Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 14 of 15 Page ID #:154



  1                             EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

  3   I, _____________________________________, [print or type full name] of

  4
      ________________________________________, [type or print full address] declare

  5   under penalty of perjury that I have read in its entirety and understand the Stipulated

  6
      Protective Order that was issued by the United States District Court for the Central

  7
      District of California on ______________ [date] in the case of Bruce Moorhead v.

  8
      Lowe’s Home Centers, LLC., et al., Case No.: 2:19-CV-10659 JFW (Ex), I agree to

  9
      comply with and to be bound by all the terms of this Stipulated Protective Order and

 10
      I understand and acknowledge that failure to so comply could expose me to sanctions

 11
      and punishment in the nature of contempt. I solemnly promise that I will not disclose

 12
      in any manner any information or item that is subject to this Stipulated Protective

 13
      Order to any person or entity except in strict compliance with the provisions of this

 14
      Order.

 15
      I further agree to submit to the jurisdiction of the United States District Court for the

 16
      Central District of California for the purpose of enforcing the terms of this Stipulated

 17
      Protective Order, even if such enforcement proceedings occur after termination of

 18
      this action. I hereby appoint _____________________ [print or type full name]

 19
      _________________________________________________ [type and print full

 20
      address and telephone number] as my California agent for service of process in

 21
      connection with this action or any proceedings related to enforcement of this

 22
      Stipulated Protective Order.

 23
      Date: __________________

 24
      City and State where sworn and signed: _________________________

 25

 26
      Printed Name: _________________________________

 27

 28
      Signature: ____________________________________
                                              - 14 -
                                  STIPULATED PROTECTIVE ORDER
                                                          MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 2:19-CV-10659 JFW (Ex)
Case 2:19-cv-10659-JFW-E Document 15 Filed 04/23/20 Page 15 of 15 Page ID #:155



  1                                           PROOF OF SERVICE
  2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3          1. At the time of service, I was at least 18 years of age and not a party to this
                legal action.
  4
             2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman
  5             Oaks, CA 91403.
  6          3. I served copies of the following documents (specify the exact title of each
                document served):
  7
                                   STIPULATED PROTECTIVE ORDER
  8
             4. I served the documents listed above in item 3 on the following persons at
  9             the addresses listed:
 10       Aslin Tutuyan, Esq.                                         Attorneys for Plaintiff, BRUCE
          THE MANDELL LAW FIRM                                        MOORHEAD
 11       5950 Canoga Avenue, Suite 605
          Woodland Hills, CA 91367
 12       Tel: (818) 886-6600; (818) 886-6680 –
          Fax
 13       Email: aslin@mandelltrial.com
 14

 15     5._X a. ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing the
        document(s) to the persons at the e-mail address(es) listed based on notice
 16     provided on April 23, 2020 that, during the Coronavirus (Covid-19) pandemic,
        this office will be working remotely, not able to send physical mail as usual, and
 17     is therefore using only electronic mails. No electronic message or other indication
        that the transmission was unsuccessful was received within a reasonable time
 18     after the transmission.
 19     6.       I served the documents by the means described in item 5 on (date): ****
 20     I declare under penalty of perjury under the laws of the State of California that the
        foregoing is true and correct.
 21

 22
       4/23/20                  Belinda A. Porras                            /s/ Belinda A. Porras
 23     DATE                  (TYPE OR PRINT NAME)                       (SIGNATURE OF DECLARANT)
 24

 25   I:\31000-000\31182\Discovery\Stipulated Protective Order.docx

 26

 27

 28
                                                      - 15 -
                                          STIPULATED PROTECTIVE ORDER
                                                                       MOORHEAD V. LOWE’S HOME CENTERS, LLC
                                                                                  Case No.: 2:19-CV-10659 JFW (Ex)
